Citation Nr: 0934123	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1982 to May 1982 and from January 2003 to 
January 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), in which the benefit sought on 
appeal was denied. 

In July 2009, the Veteran testified before the undersigned 
Acting Veterans' Law Judge at hearing via audio conferencing 
capabilities at the Central Office in Washington, District of 
Columbia.  A copy of the transcript is contained in the 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an evaluation in excess of 
10 percent for a right knee disability.  As is explained 
below, the Board finds that that additional development is 
necessary prior to adjudication of these claims.

A remand is necessary to provide the Veteran with a new VA 
examination in order to assess the current severity of his 
right knee.  The Board notes that the Veteran underwent VA 
examinations in November 2007 and December 2008.  After the 
November 2007 VA examination, the Veteran indicated to the RO 
that his condition had worsened and he was afforded another 
VA examination in December 2008.  The medical findings from 
the more recent VA examination, however, are inadequate to 
adjudicate the claim.  The December 2008 examination report 
does not present a clear picture as to the current level of 
severity of the Veteran's disability.  In particular, the 
examiner did not account for the large variation in the 
findings pertaining to range of motion (passive, which was 
full, compared with active, which was severely limited) in 
the examination report.  Additionally, the VA physician in 
the most recent treatment record from VA Medical Center in 
Augusta (VAMC) dated May 2009 noted that the Veteran's right 
knee symptoms were not proportionate to recent the x-ray 
findings and the clinical exam.  

VA's duty to assist includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  As such, a new VA examination to determine 
the current severity of the service connected disability is 
warranted.  In particular, in the new VA examination report, 
the examiner is requested to reconcile any discrepancies 
between the clinical findings. 

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Additionally, the Board notes that the Veteran has filed a 
claim for disability benefits with the Social Security 
Administration (SSA).  As of the July 2009 hearing, the 
Veteran testified he had not yet received a SSA 
determination.  The RO/AMC should inquire into whether the 
SSA determination has been rendered, and if so, the RO/AMC is 
required to obtain the SSA determinations and records 
associated with such determinations. See Waddell v. Brown, 
5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).

Finally, prior to any examination, the RO/AMC should ask the 
Veteran to identify any outstanding records of pertinent VA 
and private treatment, and obtain those records.  The Board 
notes that the Veteran has submitted two VA Form 21-4142, 
Authorization and Consent to Release Information, authorizing 
VA to obtain treatment records from Dr. Stephen C. Youmans at 
5110 Woodside Executive Court, Aiken, South Carolina 29803.  
Although the record shows that the RO sought to obtain those 
records through a January 2008 request, and it contains two 
medical disability evaluations by Dr. Youmans, during the 
July 2009 hearing the Veteran indicated that he sought 
continuous treatment from Dr. Youmans.  The Veteran's 
testimony suggests that there may be additional outstanding 
treatment records from Dr. Youmans.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
determine whether there are any additional 
treatment records from Dr. Stephen C. 
Youmans at 5110 Woodside Executive Court, 
Aiken, South Carolina 29803, and obtain 
those records as well. 

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should inquire whether the Veteran 
has received any SSA determination 
pertaining to his claim for disability 
benefits.  If SSA has not yet rendered a 
determination, then the RO/AMC should 
create a memorandum indicating that for 
the record.

3.  Once all the available evidence has 
been associated with the claim folder, the 
RO/AMC should then schedule the Veteran 
for VA examination to determine the 
current severity of his service-connected 
right knee disability.  The claims file 
should be made available to the examiner, 
who should review the entire claim folder 
in conjunction with this examination.  All 
indicated tests and studies, to include 
range of motion (both passive and active) 
should be undertaken.  If the examiner 
deems that an x-ray is needed, then such 
should be done.  

The examiner is asked to address whether 
the Veteran experiences additional 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use), and should clearly indicate the 
measurements at which the additional 
functional loss begins.  The examiner 
should also describe the symptomatology 
associated with the Veteran's disability, 
and the impact of such symptomatology on 
his daily life.  

The examiner should provide a complete 
rationale for any opinion.  To the extent 
feasible, the examiner should distinguish 
between symptoms due to service-connected 
disability and those due to other causes.  
If the VA examiner is unable to provide 
the requested information with any degree 
of medical certainty, the examiner should 
clearly indicate that.

4.  Thereafter, the RO/AMC should review 
the claim file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

